Matter of Hodkin (2016 NY Slip Op 05645)





Matter of Hodkin


2016 NY Slip Op 05645


Decided on July 27, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.
JOHN M. LEVENTHAL, JJ.


2016-01433

[*1]In the Matter of Peter Mark Hodkin, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Peter Mark Hodkin, respondent. (Attorney Registration No. 1238302)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 15, 1978.

Mitchell T. Borkowsky, Hauppauge, NY (Daniel M. Mitola of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On June 15, 2015, the respondent entered a plea of no contest before the Honorable Matthew I. Destry in the 17th Judicial Circuit Court in and for Broward County, Florida, to grand theft in the second degree, in violation of Florida Statutes Annotated § 812.014(1)(a) and (2)(b)(1). He was sentenced to one year of community control, 14 years of probation, 300 hours of community service, and restitution in the sum of $17,500 (payable at $200 per month).
As stated by the Court of Appeals in Matter of Margiotta (60 NY2d 147, 150):
"The Judiciary Law provides for automatic disbarment when an attorney is convicted of a felony. Under this section, an offense committed in any other State, district or territory of the United States where it is classified as a felony is determined to be a felony when it  would constitute a felony in this state' (Judiciary Law § 90, subd 4, par e). For purposes of this determination, the felony in the other jurisdiction need not be a mirror image of the New York felony, precisely corresponding in every detail, but it must have essential similarity."
Florida Statutes Annotated § 812.014(1)(a) provides that "[a] person commits theft if he or she knowingly obtains or uses, or endeavors to obtain or to use, the property of another with intent to, either temporarily or permanently . . . [d]eprive the other person of a right to the property or a benefit from the property." A person commits grand theft in the second degree if "the property stolen is valued at $20,000 or more, but less than $100,000" (Fla Stat Ann § 812.014[2][b][1]).
The Florida offense of grand theft in the second degree is "essentially similar" to [*2]the New York offense of grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony, which provides that "[a] person is guilty of grand larceny in the third degree when he or she steals property and when the value of the property exceeds three thousand dollars" (see Matter of Kirschner, 263 AD2d 154; see also Matter of Barisic, 110 AD3d 84).
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law based on his conviction of a felony. Although served with a copy of the motion, the respondent has neither submitted a response nor requested additional time in which to do so.
By virtue of his conviction of a felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's automatic disbarment on June 15, 2015.
We note that New York State Office of Court Administration records reflect that the respondent is delinquent in the payment of his attorney re-registration fees for five biennial periods: 2008-2009, 2010-2011, 2012-2013, 2014-2015, and 2016-2017.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Peter Mark Hodkin, is disbarred, effective June 15, 2015, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Peter Mark Hodkin, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Peter Mark Hodkin, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Peter Mark Hodkin, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court